Exhibit 10.33

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (the “Option Agreement”) is made and entered into as of
the 5th day of June, 2009 between AFFINITY GROUP, INC., a Delaware corporation
(the “Company”) and THE STEPHEN ADAMS LIVING TRUST or its assignee or designee
(the “Purchaser”).

 

WITNESSETH:

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 


1.             THE COMPANY HEREBY GRANTS TO THE PURCHASER THE RIGHT AND OPTION
(THE “OPTION”) TO PURCHASE ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK (THE
“SHARES”) OF CAMPING WORLD, INC. (“CW”) FOR A CASH PURCHASE PRICE (THE “PURCHASE
PRICE”) OF $55,000,000 ON THE TERMS SET FORTH IN THE AGREEMENT ATTACHED HERETO
AS EXHIBIT A (THE “PURCHASE AGREEMENT”).


 


2.             THE OPTION SHALL BE EXERCISED IN THE MANNER HEREINAFTER PROVIDED
ON OR BEFORE MARCH 1, 2010 (THE “TERMINATION DATE”).  IF NOT SO EXERCISED PRIOR
TO THE TERMINATION DATE, THE OPTION SHALL LAPSE AND PURCHASER SHALL HAVE NO
FURTHER RIGHTS HEREUNDER.


 


3.             THE OPTION SHALL BE EXERCISED BY THE PURCHASER’S DATING AND
EXECUTING THE PURCHASE AGREEMENT AND DELIVERING IT TO THE COMPANY PRIOR TO THE
TERMINATION DATE. WITHIN FIVE BUSINESS DAYS FOLLOWING RECEIPT BY THE COMPANY OF
SUCH DATED AND EXECUTED PURCHASE AGREEMENT, THE COMPANY SHALL EXECUTE THE
PURCHASE AGREEMENT AND EACH OF THE PARTIES AGREES TO PERFORM ITS RESPECTIVE
OBLIGATIONS THEREUNDER.


 


4.             THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENT (THE “CLOSING”) SHALL OCCUR AT THE OFFICES OF THE PURCHASER AT
10:00 A.M. ON SUCH DATE AS IS PROVIDED IN THE PURCHASE AGREEMENT.


 


5.             ALL NOTICES UNDER THIS OPTION AGREEMENT SHALL BE IN WRITING AND
SHALL BE CONSIDERED TO HAVE BEEN DULY GIVEN ON THE FIRST DAY AFTER THE DATE OF
DEPOSIT WITH FEDERAL EXPRESS FOR NEXT DAY DELIVERY, POSTAGE PREPAID, OR ON THE
THIRD DAY AFTER DEPOSIT IN THE UNITED STATES MAIL, CERTIFIED OR REGISTERED,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ON THE DATE OF TELECOPY, FAX OR
SIMILAR TELEPHONIC TRANSMISSION DURING NORMAL BUSINESS HOURS, PROVIDED THAT THE
RECIPIENT HAS SPECIFICALLY ACKNOWLEDGED BY TELEPHONE RECEIPT OF SUCH TELECOPY,
FAX OR TELEPHONIC TRANSMISSION; ADDRESSED, IN ALL CASES, TO THE PARTY AT HIS
ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY HEREAFTER
DESIGNATE BY WRITTEN NOTICE TO THE OTHER PARTY.


 

If to the Company:

 

Affinity Group, Inc.

2575 Vista Del Mar Drive

Ventura, CA 93001

 

 

 

 

 

If to Purchaser:

 

The Stephen Adams Living Trust

Fox Wood

 

 

88 Old Roxbury Road

PO Box 271

 

 

Roxbury, CT 06783-0271

 

--------------------------------------------------------------------------------


 

or to such other address as hereafter shall be furnished as provided in this
Section 5.

 


6.             THIS OPTION AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES AS TO THE SALE AND ACQUISITION OF THE SHARES AND
SUPERSEDES AND REPLACES ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR STATEMENTS
(WRITTEN OR ORAL) WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS OPTION
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE
INSTRUMENT.  THE HEADINGS CONTAINED IN THIS OPTION AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.  THIS OPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF MINNESOTA.


 

IN WITNESS WHEREOF, this Option Agreement has been executed and delivered as of
the date first written above.

 

 

AFFINITY GROUP, INC

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Its:  Chief Financial Officer

 

 

 

 

 

 

 

THE STEPHEN ADAMS LIVING TRUST

 

 

 

 

 

 

 

By:

/s/ Stephen Adams

 

 

Its:  Trustee

 

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of the 5th day of
June, 2009 between AFFINITY GROUP, INC., a Delaware corporation (the “Seller”)
and The Stephen Adams Living Trust or its assignee or designee (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Purchaser is desirous of purchasing and acquiring from the Seller all
of the issued and outstanding capital stock (the “Shares”) of Camping
World, Inc., a Kentucky corporation (“CW”);

 

WHEREAS, Seller is willing to sell the Shares to the Purchaser on the terms set
forth herein;

 

WHEREAS, Seller and Purchaser are affiliated parties, each being indirectly
controlled by Stephen Adams; and

 

WHEREAS, the Seller has received a valuation report (the “Fair Value Opinion”)
as of March 1, 2009 from Houlihan Smith & Company Inc., an independent financial
advisor to the Seller, to the effect that the reasonable and fair range of the
equity value of CW is between $46,700,000 and $58,800,000; and

 

WHEREAS, the Purchaser has an option to purchase the Shares for $55,000,000 and
has exercised such option.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms used in this Agreement are used as defined in this Article I
or elsewhere in this Agreement.

 

The term “Closing” is defined in Section 2.3.

 

The term “Closing Date” is defined in Section 2.3.

 

The term “CW” is defined in the recitals.

 

The term “Liens” means liens, mortgages, and security interests for money
borrowed but not adverse claims or other restrictions or limitations that have
not been perfected through a recorded lien.

 

The term “Purchase Price” is defined in Section 2.2.

 

The term “Shares” is defined in the recitals.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 


PURCHASE AND SALE OF THE SHARES


 

2.1           Purchase and Sale of Shares.  At the Closing, the Seller agrees to
sell, transfer and deliver to the Purchaser, and the Purchaser agrees to
purchase, acquire and accept the Shares from the Seller, free and clear of all
Liens.

 

2.2           Purchase Price.  The consideration to be paid to the Seller for
the Shares (the “Purchase Price”) is $55,000,000 plus (i) the book value of
contributions, if any,  made to CW by the Seller after March 1, 2009 and prior
to the Closing, less (ii) distributions made by CW to the Seller after March 1,
2009 and prior to the Closing.  At the Closing, the Purchase Price shall be paid
on the Closing Date in cash by wire transfer to an account designated by the
Seller.

 

2.3           The Closing.  The Closing of the transactions provided for in this
Agreement (the “Closing”) shall occur at the offices of the Purchaser at
10:00 a.m. on such date as is designated by the Purchaser within 10 days of the
date of the satisfaction of the condition precedent set forth in Section 2.4
(i) hereof (the “Closing Date”). If such condition is not satisfied (or waived
by the Purchaser) before the first anniversary of the date hereof (the
“Termination Date”) and the Closing has not occurred by the Termination Date,
the rights of the Purchaser hereunder shall lapse and neither Seller nor
Purchaser shall have any further rights or obligations hereunder.  At the
Closing, the Seller shall deliver the Shares duly endorsed for transfer to the
Purchaser.  Each of the Buyer and the Seller agree to execute and deliver such
other and further instruments at the Closing and thereafter as the other may
reasonably request to evidence the intent of this Agreement.

 

2.4           Conditions Precedent to the Purchaser’s Obligations.  Unless
waived by the Purchaser, the obligations of the Purchaser hereunder are subject
to (i) the representations and warranties of the Seller set forth in Article III
being true and correct on the Closing Date and (ii) delivery of the Shares duly
endorsed for transfer to the Purchaser free and clear of all Liens.

 

2.5           Conditions Precedent to Seller’s Obligations.  Unless waived by
the Seller, the obligations of Seller hereunder are subject to (i) the
representations and warranties of the Purchaser set forth in Article III being
true and correct on the Closing Date and (ii) payment by the Purchaser of the
Purchase Price in accordance with Section 2.2.

 

ARTICLE III

 


REPRESENTATION AND WARRANTIES


 

The following representations and warranties are made on and as of the date
hereof.  The Seller hereby represents and warrants to the Purchaser that:

 

3.1           Shares.  The Seller is the owner of the Shares and, at Closing,
they will be free and clear of any Liens.  Upon payment for the Shares as
provided for in this Agreement, the Seller will convey good title to the Shares.

 

3.2           No Breach.  The execution, delivery, validity and enforceability
of this Agreement by the Seller, the consummation of the transactions provided
for hereby by

 

--------------------------------------------------------------------------------


 

the Seller, and the performance by the Seller of its obligations contemplated
hereby will not (i) violate, conflict with or result in a breach or termination
of, or otherwise give the other person a right to terminate, or constitute a
default, event of default (by way of substitution, novation or otherwise) or an
event which with notice, lapse of time or both, would constitute a default or
event of default under the terms of any material contract or permit by which the
Seller is bound, (ii) result in the creation of any lien upon any of the Shares,
(iii) constitute a violation by the Seller of any legal requirement applicable
to the Seller or (iv) give rise to any preferential right to purchase in favor
of any third party.

 

The Purchaser hereby represents and warrants to the Seller that:

 

3.3           No Breach.  The execution, delivery, validity and enforceability
of this Agreement by the Purchaser, the consummation of the transactions
provided for hereby by the Purchaser, and the performance by the Purchaser of
its obligations contemplated hereby will not (i) violate, conflict with or
result in a breach or termination of, or otherwise give the other person a right
to terminate, or constitute a default, event of default (by way of substitution,
novation or otherwise) or an event which with notice, lapse of time or both,
would constitute a default or event of default under the terms of any material
contract or permit by which the Purchaser is bound except with respect to which
consent has been obtained, (ii) constitute a violation by the Purchaser of any
legal requirement applicable to the Purchaser.

 

3.4           Investment.  The Purchaser is purchasing the Shares for its own
account for investment and with no present intention of distributing the Shares
or any part thereof.

 

3.5           Information.  The Purchaser is fully familiar with such
information with respect to CW, and its historical and projected performance, as
the Purchaser deems necessary for the purpose of purchasing the Shares and
desires no further information from the Seller with respect to CW, its business
or prospects, the Purchaser hereby agreeing to accept such Shares, and the
business and prospects of CW represented thereby, “as is,” “where is.”  No
representation or warranty is made by the Seller with respect to any of the
information heretofore or hereafter obtained by Purchaser regarding CW, Seller’s
sole representations and warranties being those made in Sections 3.1 and 3.2
hereinabove.

 


ARTICLE IV


 


MISCELLANEOUS


 

4.1           Further Assurances.  From time to time at the reasonable request
of Buyer, Seller shall take such other action and execute and/or deliver such
books, records, documents, certificates and instruments better to effect the
transactions contemplated hereby, including those reasonably necessary to vest
Seller’ rights to the Shares in Purchaser and to satisfy and release any liens
and encumbrances to the extent contemplated by this Agreement.

 

4.2           Entire Agreement.  This Agreement sets forth the entire
understanding and agreement between the parties as to the matters covered herein
and supersedes and replaces all prior understandings, agreements or statements
(written or oral) of intent.

 

--------------------------------------------------------------------------------


 

4.3           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

 

4.4           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

4.5           Governing Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Minnesota.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

 

 

AFFINITY GROUP, INC

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Its:  Chief Financial Officer

 

 

 

 

 

 

 

THE STEPHEN ADAMS LIVING TRUST

 

 

 

 

By:

/s/ Stephen Adams

 

 

Its:  Trustee

 

--------------------------------------------------------------------------------